    Case 19-57632-pmb            Doc 107Filed 12/11/19 Entered 12/11/19 15:43:02                      Desc Main
                                       Document     Page 1 of 17 COURT
                                 UNITED STATES BANKRUPTCY
                                   NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    IN RE:                                                          Case No.:      /q - 57602- prKb
          E)NNelb                    020KA- ))                      Judge:                    a:‘ 51a {-
                                                                    Chapter:       7
                     Debtor(s)

                                                    AMENDMENT
   p ut{sua j) k-                             c>   b          GI)   ama                Rau.. te_ Ib   og   ,
                                   Ds2b -b{ 'k            4L2--           CNJ(2-                               )`)

c-3-AQS                    aeIN ex) c\ p/ve            A-4 K

  a,r\ \e-sr c-tksk-c\-(
                              (in
                              7- (Lack              e\irksL_ a--H- a-c4\ eA-            S c),QAL,dcLs
                                 a,a                     a 4-acir\e_d




                                                                                                               /
                                              Signature(s):



                                              Printed Name(s):

                                                                          0, 00)6 2.63.3.
                                              Address:

                                                                                         2231
                                              Phone:                 1<einA        pcirsc-na-k        y
              Case 19-57632-pmb                    Doc 107       Filed 12/11/19 Entered 12/11/19 15:43:02                                  Desc Main
 Fill in this information to identify your case:                Document     Page 2 of 17

 Debtor 1          KENNEDY C. UZOMBA
                    First Name                 Middle Name                Last Name
 Debtor 2
 (Spouse, if filing) First Name                Middle Name                Last Name

 United States Bankruptcy Court for the:   Northern District of Georgia
                     19 - 57632                                                                                                            Ef Check if this is an
 Case number
 (If known)                                                                                                                                    amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                        12/15

Be as complete and accurate as possible. Use Part I for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
NB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

                List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
   [14 No. Go to Part 2.
    U Yes.
2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
   each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
   nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
   unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
   (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                           ' Total claim   Priority    Nonpriority
                                                                                                                                           amount      amount


                                                                Last 4 digits of account number
       Priority Creditor's Name
                                                                When was the debt incurred?
       Number            Street

                                                                As of the date you file, the claim is: Check all that apply.
                                                                •   Contingent
       City                           State     ZIP Code
                                                                •   Unliquidated
       Who incurred the debt? Check one.
                                                                U Disputed
       U Debtor 1 only
       U Debtor 2 only                                          Type of PRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                             U Domestic support obligations
       U At least one of the debtors and another
                                                                U Taxes and certain other debts you owe the government
       U Check if this claim is for a community debt            U Claims for death or personal injury while you were
       Is the claim subject to offset?                            intoxicated
       U No                                                     U Other. Specify
       U Yes

                                                                Last 4 digits of account number                                $
       Priority Creditors Name
                                                                When was the debt incurred?
       Number            Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                U Contingent
       City                           State     ZIP Code        •   Unliquidated

       Who incurred the debt? Check one.                        U Disputed
       •      Debtor 1 only
                                                                Type of PRIORITY unsecured claim:
       U Debtor 2 only
                                                                U Domestic support obligations
       U Debtor 1 and Debtor 2 only
                                                                •   Taxes and certain other debts you owe the government
       U At least one of the debtors and another
                                                                U Claims for death or personal injury while you were
       U Check if this claim is for a community debt              intoxicated
       Is the claim subject to offset?                          •   Other. Specify
       CI     No
       U Yes


Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                        page 1 of 422
              Case 19-57632-pmb
               KENNEDY  C. UZOMBA Doc 107                           Filed 12/11/19 Entered    12/11/19 15:43:02
                                                                                        Case number (r known) 19 - 57632
                                                                                                                                             Desc Main
Debtor 1
                First Name          Middle Name      Last Name     Document     Page 3 of 17
Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                    Total claim



                                                                                   Last 4 digits of account number      n     /       a                   $ 2,100.00
      VERDE POINTE DENTAL ASSOCIATES, LLC
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?         05/05/2019
      192 ANDERSON ST
      Number          Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      MARIETTA,                                    GA             30060
      City                                         State         ZIP Code          U Contingent
                                                                                   Er Unliquidated
      Who incurred the debt? Check one.                                            U Disputed
      Er Debtor 1 only
      U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                 U Student loans
      U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              ▪     Other. Specify   dental
      0 No
      U Yes



9.6
                                                                                   Last 4 digits of account number                                        $   950.00
      RAHUL SARAF, B.D.S., D.M.D., P.C.
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?         05/12/2019
      115 Mount Paran Ridge NW
      Number          Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Atlanta                                       GA            30327
      City                                         State         ZIP Code          U Contingent
                                                                                   Er Unliquidated
      Who incurred the debt? Check one.                                            U Disputed
      Er Debtor 1 only
      CI Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                 U Student loans
      U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              ▪     Other. Specify   dental
       Er No
       U Yes



                                                                                   Last 4 digits of account number 11             /   a
      FILLO PAINTING CONTRACTOR, INC.
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?          05/10/2019
      225 Foothill Dr
      Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       WOODSTOCK                                    GA            30188
       City                                        State         ZIP Code          U Contingent
                                                                                   ▪     UnliquIdated
       Who incurred the debt? Check one.                                           U Disputed
       EI Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                    CIObligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                    U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              •    Other. Specify   remodeling
       id No
       U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                               page 5 of _25r
Debtor 1
             Case 19-57632-pmb
              KENNEDY  C. UZOMBA Doc 107                            Filed 12/11/19 Entered    12/11/19 15:43:02
                                                                                        Case number (if known) 19 - 57632
                                                                                                                                             Desc Main
                  First Name        Middle Name      Last Name     Document     Page 4 of 17
Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                   Total claim


9.8                                                                                Last 4 digits of account number      n     /   a
      Bryce Noel, Attorney for LOAN DEPOT, LLC                                                                                                           $ 2,000.00
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?         10/30/2019
      3575 Piedmont Road, N.E., Suite 500
      Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
      Atlanta                                      GA             30305
      City                                         State         ZIP Code          U Contingent
                                                                                   Er Unliquidated
      Who incurred the debt? Check one.                                            U Disputed
             Debtor 1 only
      U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                 U Student loans
      U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              Ef Other. Specify   legal
      id No
      U Yes




                                                                                   Last 4 digits of account number       n    /    a                     $ 2,000.00
      Michael J. McCormick, Attorney Homebridge Financia
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?         11/04/2019
      1544 Old Alabama Road
      Number            Street
                                                                                   As of the date you file, the claim Is: Check all that apply.
      Roswell                                       GA            30076
      City                                         State         ZIP Code          U Contingent
                                                                                   •   Unliquidated
      Who incurred the debt? Check one.                                            U Disputed
      Er Debtor 1 only
      U Debtor 2 only                                                              Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                 U Student loans
      U At least one of the debtors and another                                    U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                              Ef Other. Specify    legal
      Ei No
      U Yes



                                                                                   Last 4 digits of account number
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.

      City                                         State         ZIP Code          U Contingent
                                                                                   •    Unliquidated
       Who incurred the debt? Check one.                                           U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only                                                U Student loans
       U At least one of the debtors and another                                   U Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                              U Other. Specify
       •     No
       U Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                             page27 of 28
             Case 19-57632-pmb
              KENNEDY  C. UZOMBA Doc 107                                 Filed 12/11/19 Entered    12/11/19 15:43:02
                                                                                             Case number (if INOM) 19 - 57632
                                                                                                                                              Desc Main
Debtor 1
               First Name      Middle Name               Last Name      Document     Page 5 of 17
Part 3:       List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

      CAPITAL ACCOUNTS, LLC                                                      On which entry in Part 1 or Part 2 did you list the original creditor?
     Name

      INCORP SERVICES, INC. (Agent)                                              Line 9.5      of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                    El   Part 2: Creditors with Nonpriority Unsecured Claims
      2000 RIVEREDGE PKWY, NW STE. 885,
                                                                                 Last 4 digits of account number 0          2    6   9
      Atlanta                                    GA            30328
      City                                       State               ZIP Code


      ANTHONY HSIEH                                                              On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      LOAN DEPOT, LLC Chief Executive Officer                                    Line 9.8       of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                     WI' Part 2: Creditors with Nonpriority Unsecured
      3575 Piedmont Road, N.E., Suite 500                                        Claims

      Atlanta, GA 30305                          GA                              Last 4 digits of account number N
      City                                       State               ZIP Code


      Peter Norden                                                               On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      Homebridge Financial, Chief Executive Officer                              Line 9.9       of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                     ar Part 2: Creditors with Nonpriority Unsecured
       1544 Old Alabama Road                                                     Claims

      Roswell                                    GA             30076            Last 4 digits of account number J N         /   A
      City                                       State               ZIP Code

      Ciro A Mestres                                                             On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

      Attorney for Homebridge Financial                                          Line 9.9       of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number         Street                                                                                     Qt. Part 2: Creditors with Nonpriority Unsecured
       1544 Old Alabama Road                                                     Claims

       Roswell                                    GA            30076             Last 4 digits of account number N              A
      City                                       State               ZIP Code
                                             -       J--•-N-                             _j_                         _ •-
                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                  Line         of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                    U Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number
      City                                       State               ZIP Code

                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                  Line          of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                    O Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number — — — —
      City                                       State               ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                  Line          of (Check one): U Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                                                U Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                     ZIP Code     Last 4 digits of account number — — — —
      City                                       State


Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                              page26 of
Debtor 1
           Case 19-57632-pmb
            KENNEDY  C. UZOMBA Doc 107                         Filed 12/11/19 Entered    12/11/19 15:43:02
                                                                                   Case number (If known) 19 - 57632
                                                                                                                           Desc Main
               First Name     Middle Name         Last Name   Document     Page 6 of 17
            Add the Amounts for Each Type of Unsecured Claim



6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                      Total claim


                6a. Domestic support obligations                                6a.                          0.00
Total claims
from Part 1
                 6b. Taxes and certain other debts you owe the
                      government                                                6b.                        231.31

                 6c. Claims for death or personal injury while you were
                      intoxicated                                               6c.                          0.00

                 6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                                   6d. + $                      0.00



                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                           231.31



                                                                                       Total claim


                 6f. Student loans                                              6f.                  77,178.00
Total claims
from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.     $                    0.00

                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.                          0.00


                 61. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    61.     $            89,981.24



                 6j. Total. Add lines 6f through 61.                            6j.
                                                                                                     167,159.24




 Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                               page28 of 28
            Case 19-57632-pmb                  Doc 107        Filed 12/11/19 Entered 12/11/19 15:43:02                              Desc Main
                                                             Document     Page 7 of 17

 Fill in this information to identify your case:

 Debtor 1          KENNEDY C. UZOMBA
                    First Name             Middle Name                  Last Name

 Debtor 2
 (Spouse, If filing) First Name            Middle Name                  Last Name


 United States Bankruptcy Court for the: Northern District of Georgia

 Case number         19 - 57632 - pmb                                                                                               El Check if this is an
                     (If known)                                                                                                          amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


                Summarize Your Assets


                                                                                                                                 Your assets
                                                                                                                                 Value of what you own

1. Schedule A/B: Properly (Official Form 106A/B)
                                                                                                                                           104,828.00
   la. Copy line 55, Total real estate, from Schedule A/B


    lb. Copy line 62, Total personal property, from Schedule A/B                                                                              8,847.91

    1c. Copy line 63, Total of all property on Schedule NB                                                                           $     113,675.91


                Summarize Your Liabilities


                                                                                                                                  Your liabilities
                                                                                                                                  Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 1060)
                                                                                                                                           369,942.91
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                 231.31
   3a.Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F

     3b.Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F                                $     167,159.24


                                                                                                        Your total liabilities              537,333.46


                Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                              2,013.42
   Copy your combined monthly income from line 12 of Schedule I

 5. Schedule J: Your Expenses (Official Form 106J)
                                                                                                                                              1,906.38
    Copy your monthly expenses from line 22c of Schedule J




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                     page 1 of 2
             Case 19-57632-pmb                 Doc 107        Filed 12/11/19 Entered 12/11/19 15:43:02                               Desc Main
                                                             Document     Page 8 of 17
  Debtor 1     KENNEDY C. UZOMBA                                                               Case number (if known) 19 - 57632 - pmb
                First Name    Middle Name        Last Name




               Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

      13 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
      El Yes


   7. What kind of debt do you have?

      El Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

      U Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.


   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                           $          2,013.42




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                       Total claim


        From Part 4 on Schedule E/F, copy the following:


                                                                                                       $                  0.00
      9a.Domestic support obligations (Copy line 6a.)


      9b.Taxes and certain other debts you owe the government. (Copy line 6b.)                         $               231.31

                                                                                                       $                  0.00
      9c.Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


      9d.Student loans. (Copy line 6f.)                                                                $           77,178.00

      9e.Obligations arising out of a separation agreement or divorce that you did not report as       $                  0.00
         priority claims. (Copy line 6g.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)         +$                   0.00


      9g.Total. Add lines 9a through 9f.                                                               $           77,409.31




Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information                                            page 2 of 2
                Case 19-57632-pmb                 Doc 107        Filed 12/11/19 Entered 12/11/19 15:43:02                                             Desc Main
                                                                Document     Page 9 of 17
Fill in this information to identify your case:


Debtor 1          KENNEDY C. UZOMBA
                   First Name             Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name            Middle Name                  Last Name


United States Bankruptcy Court for the: Northern District of Georgia

Case number         19- 57632 - pmb
 (If known)
                                                                                                                                                           Check if this is an
                                                                                                                                                           amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                 12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                     Sign Below



        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        L f No
        El Yes. Name of person                                                                   . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                  Signature (Official Form 119).




        Under penalty tperjury     eclare that I have        ad the summary and schedules filed with this declaration and
        that they a • rue and c47ect.




                                                                           Signature of Debtor 2


                                                                           Date
                                                                                   MM/   DD /   YYYY




   Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
       Case 19-57632-pmb           Doc 107      Filed 12/11/19 Entered 12/11/19 15:43:02                Desc Main
                                              Document      Page 10 of 17
                                IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                                 ATLANTA DIVISION


                                                                          Case No. 19-57632-pmb
        In Re: KENNEDY C. UZOMBA                                          Chapter 7
                            Debtor,
                                                                          Judge: Paul Baisier




                                            CERTIFICATE OF SERVICE

                                 NOTICE OF DEBTOR'S AMENDED SCHEDULES

Georgia, Fulton County

TO: ALL AFFECTED PARTIES, ALL CREDITORS OF RECORD AND THEIR ATTORNEY OF RECORD

        Pursuant to Federal Rule of Bankruptcy Procedure 1009(a) and Local Rule 1009-1, I certify that notice of filing of
the amendment(s) checked above has been given this date to the United States Trustee, the trustee in this case, and to any
and all entities affected by the amendment as follows:

        This is to certify that I have this day served the attorney of the opposing party with a copy of the within NOTICE
OF DEBTOR'S AMENDED SCHEDULES by depositing in the U.S. mail, a copy of same in a properly addressed
envelope with adequate postage thereon, addressed as follows:


To: ALL AFFECTED PARTIES, ALL CREDITORS OF RECORD AND THEIR ATTORNEY OF RECORD
        Trustee
        Jordan E. Lubin
        Lubin Law, P.C.
        Building 2
        8325 Dunwoody Place
        Atlanta, GA 30350-3307
        (770) 424-8281

        U.S. Trustee
        Office of the United States Trustee
        362 Richard Russell Building
        75 Ted Turner Drive, SW
        Atlanta, GA 30303
        404-331-4437




                                                                                                                             1
       Case 19-57632-pmb           Doc 107     Filed 12/11/19 Entered 12/11/19 15:43:02                 Desc Main
                                             Document      Page 11 of 17
Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you have
one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.
If you do not want the court to grant the relief sought in the Motion, then on or before twenty—one (21) days from the date
set forth in the certificate of service for the motion to amend, you must file with the court a response explaining your
position by mailing your response by regular U.S. Mail to Clerk, United States Bankruptcy Court, 75 Ted Turner Drive,
SW Atlanta Ga 30303 OR your attorney must file a response using the court's ECF System.
The court must receive your response on or before the above date.
You must also send a copy of your response either by 1) the court's ECF system or by 2) regular U.S. Mail to:

        Kennedy C. Uzomba, Pro Se Debtor
        P.O. Box 2636
        Acworth GA 30102
        (770) 369 — 2834
        kennedypersonalRyahoo.com

        LOANDEPOT.COM, LLC
        % REGISTERED AGENT SOLUTIONS, INC. (Registered Agent)
        900 OLD ROSWELL LAKES PARKWAY,
        SUITE 310
        Roswell, GA, 30076, USA

        HOMEBRIDGE FINANCIAL SERVICES, INC.
        % C T Corporation System (Registered Agent)
        289 S Culver St
        Lawrenceville, GA, 30046-4805, USA

        Bryce Noel, Attorney for LOANDEPOT.COM, LLC
        Aldridge Pite, LLP
        Fifteen Piedmont Center
        3575 Piedmont Road, N.E., Suite 500
        Atlanta, GA 30305
        Phone: (404) 994 — 7400
        Fax: (619) 590 — 1385
        Email: BNoel@aldridgepite.com

        Michael J. McCormick, Attorney for HomeBridge Financial Services, Inc.
        McCalla Raymer Leibert Pierce, LLC
        1544 Old Alabama Road
        Roswell, Georgia 30076

        Ciro A Mestres, Attorney for HFS
        McCalla Raymer Leibert Pierce, LLC
        1544 Old Alabama Road
        Roswell, Georgia 30076

        ANTHONY HSIEH, Chief Executive Officer
        In his Official Capacity as CEO
        % Aldridge Pite, LLP
        Fifteen Piedmont Center
        3575 Piedmont Road, N.E., Suite 500
        Atlanta, GA 30305

                                                                                                                         2
 Case 19-57632-pmb         Doc 107        Filed 12/11/19 Entered 12/11/19 15:43:02     Desc Main
                                        Document      Page 12 of 17
  Peter Norden, Chief Executive Officer
  In his Official Capacity as CEO
  % McCalla Raymer Leibert Pierce, LLC
  1544 Old Alabama Road
  Roswell, Georgia 30076

  VERDE POINTE DENTAL ASSOCIATES, LLC
  ELDON L. BASHAM (Registered Agent)
  192 ANDERSON ST., MARIETTA, GA, 30060, (Cobb)

  RAITUL SARAF, B.D.S., D.M.D., P.C.
  RAHUL SARAF (Registered Agent)
  115 Mount Paran Ridge NW
  Atlanta, GA, 30327 (Fulton)

  CAPITAL ACCOUNTS, LLC
  MCORP SERVICES, INC. (Registered Agent)
  2000 RIVEREDGE PKWY. NW STE. 885, Atlanta, GA, 30328 (Fulton)

  HILO PAINTING CONTRACTOR, INC.
  Jose Blanco (Registered Agent)
  225 Foothill Dr, WOODSTOCK, GA, 30188 (Cherokee)

  Trustee
  Jordan E. Lubin
  Lubin Law, P.C.
  Building 2
  8325 Dunwoody Place
  Atlanta, GA 30350-3307
  (770) 424-8281

  U.S. Trustee
  Office of the United States Trustee
  362 Richard Russell Building
  75 Ted Turner Drive, SW
  Atlanta, GA 30303
  404-331-4437




Please take notice and be advised that the herein mentioned Debtor KENNEDY UZO1VIBA will bring this
                                                                                                      3
       Case 19-57632-pmb           Doc 107      Filed 12/11/19 Entered 12/11/19 15:43:02                Desc Main
                                              Document      Page 13 of 17
                                NOTICE OF DEBTOR'S AMENDED SCHEDULES

                               before THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION
                       to the Clerk of Court at the next term at the United States Bankruptcy Court,
                                       75 Ted Turner Drive, SW Atlanta Ga 30303

I declare under penalty of perjury under the laws of the United States Bankruptcy Court for the Northern District of
Georgia, that the foregoing i true and correct.


                                                                7 2_ rici„,to1
Sign   at                                           eorgia on                    / [Date]

                                                  Signature, Kennedy_Uzomba [Print or type name]

This         a of                            20 (   7
Respecti. y submitted,                                   By:


                                                                    ennedy Uzomba, Pro
                                                                  P.O. Bo 636
                                                                  Acwo GA 30102
                                                                  (77    69 — 2834
                                                                  ke d •ersonal ahoo.com




                                                                                                                       4
       Case 19-57632-pmb          Doc 107       Filed 12/11/19 Entered 12/11/19 15:43:02               Desc Main
                                              Document      Page 14 of 17
                                           CERTIFICATE OF SERVICE

       This is to certify that I have this day served the attorney of the opposing party with a copy of the within NOTICE

OF DEBTOR'S AMENDED SCHEDULES by depositing in the U.S. mail, a copy of same in a properly addressed

envelope with adequate postage thereon, addressed as follows:

To: ALL AFFECTED PARTIES, ALL CREDITORS OF RECORD AND THEIR ATTORNEY OF RECORD

       Trustee
       Jordan E. Lubin
       Lubin Law, P.C.
       Building 2
       8325 Dunwoody Place
       Atlanta, GA 30350-3307
       (770) 424-8281

        U.S. Trustee
        Office of the United States Trustee
        362 Richard Russell Building
        75 Ted Turner Drive, SW
        Atlanta, GA 30303
        404-331-4437

        LOANDEPOT.COM, LLC
        % REGISTERED AGENT SOLUTIONS, INC. (Registered Agent)
        900 OLD ROSWELL LAKES PARKWAY,
        SUITE 310
        Roswell, GA, 30076, USA

        HOMEBRIDGE FINANCIAL SERVICES, INC.
        % C T Corporation System (Registered Agent)
        289 S Culver St
        Lawrenceville, GA, 30046-4805, USA

        Bryce Noel, Attorney for LOANDEPOT.COM, LLC
        Aldridge Pite, LLP
        Fifteen Piedmont Center
        3575 Piedmont Road, N.E., Suite 500
        Atlanta, GA 30305
        Phone: (404) 994 — 7400
        Fax: (619) 590 — 1385
        Email: BNoel@aldridgepite.com

        Michael J. McCormick, Attorney for HomeBridge Financial Services, Inc.
        McCalla Raymer Leibert Pierce, LLC
        1544 Old Alabama Road
        Roswell, Georgia 30076

        Ciro A Mestres, Attorney for HFS
        McCalla Raymer Leibert Pierce, LLC
        1544 Old Alabama Road
        Roswell, Georgia 30076

                                                                                                                            5
         Case 19-57632-pmb         Doc 107      Filed 12/11/19 Entered 12/11/19 15:43:02                Desc Main
                                              Document      Page 15 of 17
         ANTHONY HSIEH, Chief Executive Officer
         In his Official Capacity as CEO
         % Aldridge Pite, LLP
         Fifteen Piedmont Center
         3575 Piedmont Road, N.E., Suite 500
         Atlanta, GA 30305

         Peter Norden, Chief Executive Officer
         In his Official Capacity as CEO
         % McCalla Raymer Leibert Pierce, LLC
         1544 Old Alabama Road
         Roswell, Georgia 30076

         VERDE POINTE DENTAL ASSOCIATES, LLC
         ELDON L. BASHAM (Registered Agent)
         192 ANDERSON ST., MARIETTA, GA, 30060, (Cobb)

         RAH1UL SARAF, B.D.S., D.M.D., P.C.
         RAHUL SARAF (Registered Agent)
         115 Mount Paran Ridge NW
         Atlanta, GA, 30327 (Fulton)

         CAPITAL ACCOUNTS, LLC
         INCORP SERVICES, INC. (Registered Agent)
         2000 RIVEREDGE PKWY. NW STE. 885, Atlanta, GA, 30328 (Fulton)

         FILLO PAINTING CONTRACTOR, INC.
         Jose Blanco (Registered Agent)
         225 Foothill Dr, WOODSTOCK, GA, 30188 (Cherokee)


I declare under penalty of perjury under the laws of the United States Bankruptcy Court for the Northern District of
Georgia, that the foregoing is true and correct.

Signed                                                 Georgia on lz (    //oi,    [Date]

                                                   Signature, Kennedy Uzomba [Print or type name]

This (      d                               ,20    (
Respectfully submitted,                                      By:


                                                                    Kenned        omba, Pro   ebtor
                                                                    P.O. B x 2 6
                                                                    Acw rth 'A 301O2
                                                                    (77 3 — 2834
                                                                    ke       ersonal ahoo.com




                                                                                                                       6
Case 19-57632-pmb        Doc 107     Filed 12/11/19 Entered 12/11/19 15:43:02              Desc Main
                                   Document      Page 16 of 17
Re: Debtor KENNEDY C. UZOMBA
Case No. 19 — 57632 - pmb


                     AMENDED LIST OF CREDITOR'S
 Stevens, Stevens & Oliver, LLC                 VERDE POINTE DENTAL ASSOCIATES, LLC
 Andrew M. Stevens (Registered Agent)           ELDON L. BASHAM (Registered Agent)
 4167 Roswell Road                              192 ANDERSON ST., MARIETTA, GA, 30060,
 Suite A Floor 1                                (Cobb)
 Atlanta, Georgia 30342 (Fulton)

 RAHUL SARAF, B.D.S., D.M.D., P.C.                  CAPITAL ACCOUNTS, LLC
 RAHUL SARAF (Registered Agent)                     INCORP SERVICES, INC. (Registered Agent)
 115 Mount Paran Ridge NW, Atlanta, GA, 30327       2000 RIVEREDGE PKWY. NW STE. 885, Atlanta,
 (Fulton)                                           GA, 30328 (Fulton)

 FILLO PAINTING CONTRACTOR, INC.
 Jose Blanco (Registered Agent)
 225 Foothill Dr, WOODSTOCK, GA, 30188
 (Cherokee)

        Bryce Noel, Attorney for LDC                       ANTHONY HSIEH, Chief Executive Officer
        Aldridge Pite, LLP                                 In his Official Capacity as CEO
        Fifteen Piedmont Center                            % Aldridge Pite, LLP
        3575 Piedmont Road, N.E., Suite 500                Fifteen Piedmont Center
        Atlanta, GA 30305                                  3575 Piedmont Road, N.E., Suite 500
                                                           Atlanta, GA 30305

        Ciro A Mestres, Attorney for HFS                   Peter Norden, Chief Executive Officer
        McCalla Raymer Leibert Pierce, LLC                 In his Official Capacity as CEO
        1544 Old Alabama Road                              % McCalla Raymer Leibert Pierce, LLC
        Roswell, Georgia 30076                             1544 Old Alabama Road
                                                           Roswell, Georgia 30076

        Michael J. McCormick, Attorney for
        HomeBridge Financial Services, Inc.
        McCalla Raymer Leibert Pierce, LLC
        1544 Old Alabama Road
        Roswell, Georgia 30076




                                                1
Case 19-57632-pmb     Doc 107     Filed 12/11/19 Entered 12/11/19 15:43:02   Desc Main
                                Document      Page 17 of 17

U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01259992 (HD) OF 12/11/2019


ITEM   CODE    CASE          QUANTITY                         AMOUNT   BY

   1     AM2   19-57632              1                       $ 31.00   Currency
               Judge - Paul M. Baisier
               Debtor - KENNEDY C. UZOMBA


TOTAL:                                                       $ 31.00


FROM: Kennedy C. Uzomba
      xx
      xx
      xx




                                     Page 1 of 1
